                                                                 FILED
 1
 2
                                                                  NOV 2       ~2~-1~- t.
                                                          CLEFl,<.;,,;, .,.~,n.~, ,,.,.,..,-,
                                                       SOUTHER,", D:57'.'.liCT GF c.:..._ rc·R"il;.
                                                       BY                                 SE;:i_;iY

 3
                          UNITED STATES DISTRICT COURT
 4
                       SOUTHERN DISTRICT OF CALIFORNIA
 5
 6
     UNITED STATES OF AMERICA,
                                                    Case No.: 19-CR-02885-AGS
 7
                             Plaintiff,
 8
           V.
                                                    ORDER AND JUDGMENT TO
 9                                                  DISMISS WITHOUT
     JOSE ADRIAN                                    PREJUDICE
10        ALEGRIA-VELAZQUEZ,
11
                             Defendant.
12
13
14        Upon motion of the United States of America and good cause appearing,
15        IT IS HEREBY ORDERED that the Information in the above-entitled case be
16 dismissed without prejudice.
17        IT IS SO ORDERED.
18 DATED: November     2:b._, 2019
19
20
21                                                    LE ANDREW G. SCHOPLER
                                          United States Magistrate Judge
22
23
24
25
26
27
28
